Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3463 Filed 01/19/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                 Plaintiff,                           Case No. 17-20274-06
 v.
                                                      Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/

                        MOTION TO DISMISS COUNT EIGHT
                               AS DUPLICITOUS

       Now Comes Fatema Dahodwala, by her attorney, and moves to dismiss

 Count Eight of the Third Superseding Indictment and states the following:

       1.        Dahodwala is charged in Count Eight of the Third Superseding

 Indictment with conspiracy to obstruct an official proceeding in violation of 18

 U.S.C. §1512(k). ECF No. 334, PageID.2474-2473.

       2.        Count Eight charges two separate conspiracies under §1512(k), which

 results in a duplicitous Count.

       3.        For the reasons more fully explained in the accompanying Brief in

 Support, Count Eight should be dismissed because it joins “two or more offenses

 in the same count” contrary to Fed.R.Crim.P. 12(b)(3)(B)(i) and other authorities

 cited herein.
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3464 Filed 01/19/21 Page 2 of 12




       4.     Pursuant to E.D. Mich. L.R. 7.1, undersigned counsel sought the

 concurrence of Government Counsel in the relief requested, but concurrence was

 not given.

                                       Respectfully submitted,

                                       /s/ Brian M. Legghio
                                       Brian M. Legghio
                                       Attorney for Defendant Fatema Dahodwala
                                       645 Griswold St. Ste. 2200
                                       Detroit, MI 48226
 Dated: January 19, 2021               blegghio@legghiolaw.com




                                         2
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3465 Filed 01/19/21 Page 3 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 17-20274-06
 v.
                                                     Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/



      BRIEF IN SUPPORT OF MOTION TO DISMISS COUNT EIGHT
                        AS DUPLICITOUS

       In Count Eight of the Third Superseding Indictment, Defendant Fatema

 Dahodwala is charged with conspiracy to obstruct an official proceeding in

 violation of 18 U.S.C. §1512(k). ECF No. 334, PageID.2474-2473. Dahodwala

 asserts that Count Eight should be dismissed because the inclusion of two

 independent §1512(k) conspiracies – each with stand-alone conspiratorial

 agreements and each allegedly to violate a different substantive obstruction

 offense: one conspiracy to allegedly violate §1512(b)(3) and the second to

 allegedly violate §1512(c)(2), results in impermissible duplicity.



                                           3
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3466 Filed 01/19/21 Page 4 of 12




       Since under Fed.R.Crim.P. 12(b)(3) a motion to dismiss a count for duplicity

 can be made prior to trial because it is a “motion [that] can be determined without

 a trial on the merits…”, Dahodwala now moves to dismiss Count Eight for the

 following reasons.

         Count Eight Should be Dismissed because it Alleges Two (2) Seperate
                    Conspiracy Offenses in a Single Count

       “An indictment is duplicitous if it joins in a single count two or more distinct

 and separate offenses.” United States Campbell, 279 F.3d 392, 398 (6th Cir.2002)

 Duplicity results in a defective indictment because when a single count alleges

 two, separate crimes, it threatens the Sixth Amendment guaranty of jury unanimity.

 Id.

       “The vice of duplicity is that a ‘jury may find a defendant guilty on the count
       without having reached a unanimous verdict on the commission of any
       particular offense.’ Shumpert Hood at 662. By collapsing separate offenses
       into a single count, duplicitous indictments ‘prevent the jury from convicting
       on one offense and acquitting on another.’ Id. Therefore, duplicitous
       indictments implicate the protections of the Sixth Amendment guarantee of
       jury unanimity.” Id., at 398 (6th Cir. 2002).

       Duplicitous counts “call[] into question the unanimity of a verdict of guilty.”

 United States v. Savoires, 430 F. 3d 376, 380 (6th Cir. 2005) citing United States v.

 Davis, 306 F.3d 398, 415-416 (6th Cir. 2002). As the Supreme Court held recently,

 the right to a unanimous jury is clearly prescribed by the Sixth Amendment:

 “…whether it's the common law, state practices in the founding era, or opinions

 and treatises written soon afterward—the answer is unmistakable. A jury must
                                           4
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3467 Filed 01/19/21 Page 5 of 12




 reach a unanimous verdict in order to convict.” Ramos v. Louisiana, 590 U.S.__,

 140 S.Ct. 1390, 1395 (2020).

       Included among the reasons why unanimity protections “guard[] against”

 convictions based on duplicitous counts is that such convictions may violate

 “double jeopardy”.

       “The vice of duplicity is that there is no way for a jury to convict on one
       offense and acquit on another offense contained in the same count. A
       closely related problem is that, because the jurors have two crimes to
       consider in a single count, they may convict without reaching a unanimous
       agreement on either. A general verdict of guilty will not reveal whether the
       jury unanimously found the defendant guilty of either offense, both offenses,
       or guilty of one crime and not guilty of the other. This uncertainty could
       prejudice defendant at sentencing, in any appellate review, and in guarding
       against double jeopardy.”

 Wright and Leipold, Federal Practice and Procedure, Federal Rules of Criminal
 Procedure 8 to 14, Vol. 1A, §142, pp. 7-8 (4th ed. 2008) (footnotes omitted).

   “Duplicity can [also] potentially prejudice the defendant in sentencing, obtaining

 appellate review, and protecting himself against double jeopardy”. United States v.

 Washington, 127 F.3d 510,512-13 (6th Cir. 1997).

       In addition, Sixth Amendment concerns are implicated by a duplicitous

 count because fatal variances can result from duplicity; in such cases, reversal will

 result. United States v. Swafford, 512 F.3d 833, 842-843 (6th Cir. 2008)

 (conspiracy conviction reversed where there was evidence of two separate

 conspiracies, rather than a single conspiracy as charged). A conspiracy count is

 duplicitous if it charges more than one conspiracy.
                                           5
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3468 Filed 01/19/21 Page 6 of 12




       Here, Dahodwala is charged in Count Eight with conspiracy to obstruct an

 official proceeding in violation of 18 U.S.C. §1512(k). (3d Sup. Indictment, ECF

 No. 334, Page ID#2472-2473). The plain language of §1512(k) shows that the

 conspiratorial agreement must include conspiring to commit a specific substantive

 offense under §1512 as the object of the conspiracy. Section 1512(k) states:

 “Whoever conspires to commit any offense under this section shall be subject to

 the same penalties as those prescribed for the offense the commission of which was

 the object of the conspiracy.” (emphasis added). But here, Count Eight of the

 Indictment specifically tracks two separate conspiracy agreements, each to

 allegedly violate distinct substantive offenses in 18 U.S.C. §1512 – §1512(b)(3)

 and §1512(c)(2) – and thus erroneously charges two distinct conspiratorial

 agreements in a single count.

        Consider first, the substantive offense in section 1512(b)(3), which states:

        (b) Whoever knowingly uses intimidation, threatens, or corruptly persuades
       another person, or attempts to do so, or engages in misleading conduct
       toward another person, with intent to—

                                        ***
             (3) hinder, delay, or prevent the communication to a law enforcement
             officer or judge of the United States of information relating to the
             commission or possible commission of a Federal offense or a
             violation of conditions of probation supervised release,, parole, or
             release pending judicial proceedings; [footnotes omitted]

       shall be fined under this title or imprisoned not more than 20 years, or both.”

 Second, note the substantive offense in section 1512(c)(2), which states as follows:
                                           6
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3469 Filed 01/19/21 Page 7 of 12




       “(c) Whoever corruptly—
                                        ***
             (2) otherwise obstructs, influences, or impedes any official
             proceeding, or attempts to do so,

       shall be fined under this title or imprisoned not more than 20 years, or both.”

       The charge under Count Eight in the instant matter, Conspiracy to Obstruct

 an Official Proceeding under 18 U.S.C. §1512(k), alleges two separate

 conspiracies, with each violating one of the above statutory offenses. The

 Indictment alleges one agreement to violate §1512(b)(3) (underlining and italics

 added below) and a distinct and separate agreement to violate §1512(c)(2)

 (underlining and bolding added below). Count Eight states as follows:

       “56. Paragraphs 1 through 19 of the General Allegations and paragraphs 23
       through 26 of the Manner and Means of this Third Superseding Indictment
       are re-alleged and incorporated by reference as though fully set forth herein.

       57. From on or about April 10, 2017 and continuing through the date of this
       indictment, in the Eastern District of Michigan and elsewhere, the
       defendants, JUMANA NAGARWALA, FAKHRUDDIN ATTAR, FARIDA
       ATTAR, and FATEMA DAHODWALA, did knowingly and willfully
       conspire and agree together and with other persons both known and
       unknown to the Grand Jury to corruptly persuade each other and other
       members of the Community, and did attempt to do so, and engage in
       misleading conduct toward each other and other members of the
       Community, with the intent to hinder, delay and prevent the communication
       to law enforcement officers and a judge of the United States of information
       relating to the commission or possible commission of a federal offense, and
       did also conspire and agree with each other and other persons known
       and unknown to the grand jury to corruptly obstruct, influence and
       impede an official proceeding, all in violation of 18 U.S.C. §1512(k).”

 (3rd Sup. Indictment, ECF No. 334, Page ID#2472-2473) (emphasis added).
                                          7
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3470 Filed 01/19/21 Page 8 of 12




       Review of Count Eight reveals that there are two conspiracies charged

 within one count: Count Eight first alleges that the conspirators “did knowingly

 and willfully conspire and agree” to “engage in misleading conduct… with the

 intent to hinder, delay and prevent the communication to law enforcement officers

 and a judge of the United States of information relating to the commission or

 possible commission of a federal offense….” (3d Sup. Indictment, ECF No. 334,

 Page ID#2472, ¶57) (emphasis added). This is the language of §1512(b)(3) and

 alleges a conspiracy to violate this part of the statute (engaging in misleading

 conduct to prevent communications).

       But, Count Eight goes on to charge another conspiratorial agreement to

 violate a different substantive offense: that is, the defendants “did also conspire

 and agree with each other and other persons known and unknown to the grand

 jury to corruptly obstruct, influence and impede an official proceeding, all in

 violation of 18 U.S.C. §§1512(k).” (Id.) (emphasis added). This second part of the

 Count tracks the language of §1512(c)(2) and alleges a distinct conspiracy to

 violate this part of the statute (obstructing an “official proceeding”).

       Accordingly, the way Count Eight is written is such that it alleges two

 separate §1512(k) conspiracies. The Count states that the defendants “did

 knowingly and willfully conspire and agree” to violate §1512(b)(3) and “did also

 conspire and agree” to violate §1512(c)(2). That there are two separate

                                            8
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3471 Filed 01/19/21 Page 9 of 12




 conspiracies alleged in one count is clear from the conjunctive nature of the

 wording of the Count’s description of the conspiratorial agreements, i.e., the

 defendants are alleged to have conspired and agreed in two separate agreements,

 with each agreement seeking to allegedly violate one of the two different §1512

 substantive offenses.

       The critical distinction in all of this is the fact that two conspiratorial

 agreements are pled in Count Eight – not a single conspiracy alleging multiple

 substantive offenses as objects. The Sixth Circuit has noted this fine line between

 what is and what is not permissible pleading – the key being whether or not there is

 “one overall agreement”:

       “‘The yardstick in determining whether there is duplicity or multiplicity is
       whether one offense or separate offenses are charged, and ... this is a
       difficult and subtle question.’ 1A Charles Alan Wright & Arthur R. Miller,
       Federal Practice and Procedure § 142, at 17 (3d ed.1999). However, ‘[t]he
       allegation in a single count of a conspiracy to commit several crimes is not
       duplicitous, for ‘[t]he conspiracy is the crime, and that is one, however
       diverse its objects.’’ Braverman v. United States, 317 U.S. 49, 54, 63 S.Ct.
       99, 102, 87 L.Ed. 23 (1942) (quoting Frohwerk v. United States, 249 U.S.
       204, 210, 39 S.Ct. 249, 252, 63 L.Ed. 561 (1919)). An indictment does not
       charge multiple conspiracies if there is ‘one overall agreement among
       the various parties to perform different functions in order to carry out
       the objectives of the conspiracy;’ in this case, ‘the agreement among all the
       parties constitutes a single conspiracy.’ United States v. Mayweather, 57
       F.3d 1071, at *5, 1995 U.S.App. LEXIS 15395, at *15 (6th Cir. June 16,
       1995) (unpublished opinion) (citing United States v. Abraham, 541 F.2d
       1234, 1238 (7th Cir.1976)); see also United States v. Gordon, 844 F.2d
       1397, 1401 (9th Cir.1988); United States v. Radtke, 415 F.3d 826, 838–39
       (8th Cir.2005).”



                                            9
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3472 Filed 01/19/21 Page 10 of 12




 United States v. Kelley, 461 F.3d 817, 830 (6th Cir. 2006) (emphasis added). As

 explained by Kelley, Count Eight, as charged, is duplicitous not because it alleges a

 single conspiracy with multiple objects, but because it does not allege “one overall

 agreement” – it alleges two: the defendants “did knowingly and willfully conspire

 and agree” to violate §1512(b)(3) and “did also conspire and agree” to violate

 §1512(c)(2). (3rd Sup. Indictment, ECF No. 334, Page ID#2472-2473) (emphasis

 added). Count Eight, as pled, is clearly duplicitous as it alleges two wholly

 separate and distinct conspiracy agreements.

       And, to the extent it might be argued otherwise, the language of the only

 other paragraph in Count Eight (¶56), incorporating other parts of the Indictment

 by reference (¶¶1-19, 23-26), does not rescue this duplicitous count. The lone

 potentially relevant incorporated paragraph is paragraph 26, and Dahodwala is not

 even mentioned among the defendants listed therein: “JUMANA NAGARWALA,

 FAKHRUDDIN ATTAR, and FARIDA ATTAR instructed others not to speak

 about FGM procedures that had taken place.” (3d Sup. Indictment, ECF No. 334,

 Page ID#2465, ¶26). And, it is wholly unclear from this language whether the

 undated, non-specific allegation refers to the Count Eight allegations anyway.




                                          10
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3473 Filed 01/19/21 Page 11 of 12




                           Conclusion and Relief Requested

       The Sixth Circuit holds that in an indictment, “[i]n determining whether

 there is duplicity or multiplicity the decisive criteria are legislative intent and

 separate proof.” United States v. Duncan, 850 F.2d 1104, 1108, n. 4 (6th Cir.

 1988) (overruled on other grounds). Here, there are two separate 18 U.S.C.

 §1512(k) conspiracies pled in one count. These are pled as distinctly independent

 agreements: one agreement to allegedly violate §1512(b)(3) and one additional and

 separate agreement to allegedly violate §1512(c)(2). The result is “two… distinct

 and separate offenses” joined in a single count. Campbell, 279 F.3d at 398. This

 duplicity requires that Count Eight be dismissed.

       For all of these foregoing reasons, Fatema Dahodwala moves to dismiss

 Count Eight.



                                          Respectfully submitted,

                                          /s/ Brian M. Legghio
                                          Brian M. Legghio
                                          Attorney for Defendant Fatema Dahodwala
                                          645 Griswold St. Ste. 2200
                                          Detroit, MI 48226
 Dated: January 19, 2021                  blegghio@legghiolaw.com




                                            11
Case 2:17-cr-20274-BAF-DRG ECF No. 453, PageID.3474 Filed 01/19/21 Page 12 of 12




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               Case No. 17-20274-06
 v.
                                                       Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/

                           CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send notice to

 all ECF-registered attorneys of record.

                                           Respectfully submitted,

                                           /s/ Brian M. Legghio
                                           Brian M. Legghio
                                           Attorney for Defendant Fatema Dahodwala
                                           645 Griswold St. Ste. 2200
                                           Detroit, MI 48226
 Dated: January 19, 2021                   blegghio@legghiolaw.com




                                             12
